UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedApril 3, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file number:0-20736 Sport Chalet, Inc. (Exact name of registrant as specified in its charter) Delaware 95-4390071 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Sport Chalet Drive, La Cañada, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (818) 949-5300 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class: Name of Each Exchange on Which Registered: Class A Common Stock, $0.01 par value The NASDAQ Stock Market LLC Class B Common Stock, $0.01 par value The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. []Yes[X]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.[]Yes[X]No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). []Yes[]No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[X]No The aggregate market value of Class A Common Stock and Class B Common Stock held by non-affiliates of the registrant as of September 26, 2010, was approximately $10.0 million based upon the closing sale prices of Class A Common Stock and Class B Common Stock on that date. At June 6, 2011, there were 12,414,490 shares of Class A Common Stock outstanding and 1,775,821 shares of Class B Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement to be filed with the Securities and Exchange Commission pursuant to Regulation 14A in connection with the 2011 annual meeting of stockholders are incorporated by reference into Part III of this Report. The proxy statement will be filed with the Securities and Exchange Commission not later than 120 days after the registrant’s fiscal year ended April 3, 2011. TABLE OF CONTENTS Item Page PART I 1. Business 1 1A. Risk Factors 8 1B. Unresolved Staff Comments 15 2. Properties 15 3. Legal Proceedings 16 4. [Removed and Reserved] 16 PART II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 6. Selected Financial Data 19 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 7A. Quantitative and Qualitative Disclosures About Market Risk 30 8. Financial Statements and Supplementary Data 30 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 31 9A. Controls and Procedures 31 9B. Other Information 32 PART III Directors, Executive Officers and Corporate Governance 33 Executive Compensation 33 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Certain Relationships and Related Transactions, and Director Independence 33 Principal Accountant Fees and Services 33 PART IV Exhibits and Financial Statement Schedules 34 PART I This Annual Report on Form 10-K contains statements that constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include statements relating to trends in, or representing management’s beliefs about, our future strategies, operations and financial results, as well as other statements including words such as “believe,” “anticipate,” “expect,” “estimate,” “predict,” “intend,” “plan,” “project,” “will,” “could,” “may,” “might” or any variations of such words or other words with similar meanings. Forward-looking statements are made based upon management’s current expectations and beliefs concerning trends and future developments and their potential effects on the Company.You are cautioned not to place undue reliance on forward-looking statements as predictions of actual results. These statements are not guarantees of future performance and involve risks and uncertainties that are difficult to predict. Further, certain forward-looking statements are based upon assumptions as to future events that may not prove to be accurate.Actual results may differ materially from those suggested by forward-looking statements as a result of risks and uncertainties which are discussed in further detail under “Item 1A. Risk Factors.”We do not assume, and specifically disclaim, any obligation to update any forward-looking statements, which speak only as of the date made. ITEM 1.BUSINESS General Overview Sport Chalet, Inc. (referred to as the “Company,” “Sport Chalet,” “we,” “us,” and “our”) is a leading operator of full-service, specialty sporting goods stores offering a broad assortment of brand name sporting goods equipment, apparel, and footwear.Sport Chalet was founded in 1959 when Norbert Olberz (the “Founder”) purchased a small ski and tennis shop in La Cañada, California.A focus on providing quality merchandise with outstanding customer service was the foundation of Norbert’s vision.As a true pioneer in our industry, Norbert’s goal was to: · See things through the eyes of the customer; · Do a thousand things a little bit better; · Not be the biggest, but the best; · Be the image of the sportsperson; and · Create ease of shopping. As of April 3, 2011, the Company operated 55 stores, including 34 locations in Southern California, nine in Northern California, three in Nevada, eight in Arizona, and one in Utah comprising a total of over two million square feet of retail space.These stores average approximately 41,000 square feet in size.In addition, we have a Team Sales Division and an online store at sportchalet.com. Originally the Company was incorporated in California, and we reincorporated as a Delaware corporation in 1992.Our corporate office is located at One Sport Chalet Drive, La Cañada, California 91011, and our telephone number is (818) 949-5300.Our website is located at sportchalet.com. Business Strategy Our strategy is to be a leading specialty retailer by being first to market with performance, technology and lifestyle merchandise for the serious sports enthusiast.We enhance our customer’s shopping experience with a well-trained sales staff who earn recognition and advancement based on their demonstrated merchandise and specialty service knowledge.This strategy is supported by our investments in technology and marketing to understand customer and merchandise behavior.Through our customer relationship management program, Action Pass, we are able to fully analyze each member's buying pattern by store and by season, including frequency and specialty services purchased.In addition, as a direct result in our earlier investment in information technology, we are able to understand how each item we sell performs in every store, by size and by color.We study our customer’s online behavior and how they use our website to learn more about the products and services we offer in our stores, as well as their online purchasing behavior.All of these data collection points help us to understand our business within a diverse marketplace and to make more informed decisions relating to marketing, store assortments, employee staffing and training, and store location planning both on a short-term tactical basis as well as on a long-term strategic basis. 1 Our stores are located in states that are among those hardest hit by the severe downturn in the macroeconomic environment.As a result, our sales, which are largely dependent on the level of consumer spending in the geographic regions surrounding our stores, declined and we incurred substantial losses in fiscal 2009 and fiscal 2010.During fiscal 2009, we began aggressively taking action by examining our practices, assumptions, models and costs in an effort to modify our business model to make the Company more efficient.Continuing into fiscal 2010, we focused on improving liquidity and reducing operating expenses.In fiscal 2011, we reinforced our commitment to be first to market with performance, technology and lifestyle merchandise by expanding our specialty brands and continuing to emphasize the availability and proficiency of our sales staff while many of our competitors sought to emphasize value pricing and to severely reduce store staffing.As a result of these efforts, we significantly reduced our net loss for fiscal 2011 to $3.0 million, or $0.21 per diluted share, compared to a net loss of $8.3 million, or $0.59 per diluted share for fiscal 2010 and a net loss of $52.2 million, or $3.70 per diluted share for fiscal 2009. Our comparable store sales, which also declined during the downturn, have begun to stabilize in recent quarters compared to the significant decreases in fiscal 2009 and fiscal 2010.A store’s sales are included in the comparable store sales calculation in the quarter following its twelfth full month of operation.We remain focused on continued improvement and return to profitability through the following operating and strategic initiatives: · Striving to have the best trained experts in merchandise and specialty services. · Continuing to micro-merchandise each store to best fit to its individual store market area and customer base. · Continuing to improve the functionality and efficiency of sportchalet.com. · Utilizing our growing Action Pass member data. · Continuing to refine and expand our Team Sales Division. · Fully leveraging our information systems. · Refining our store strategy by evaluating each of our store locations. Despite a restrictive credit market, we entered into an expanded credit facility in October 2010 that has increased our availability and reduced interest rates.The increased availability under the credit facility provides us with the financial flexibility to pursue our strategic plan and enhances our vendor relationships to source the best technical, performance and lifestyle merchandise. Although no assurance can be given about the ultimate impact of these initiatives or of the overall economic climate, we believe these initiativeswill position us for better results in the future as the economy improves. Stores Our growth historically focused on Southern California.Commencing in 2001, we have expanded our scope to all of California and to Nevada, Arizona and Utah, as well as online.Generally, our new stores were located with the intent of strengthening our focus on Southern California or in areas characterized by a large number of housing developments.Between fiscal 2007 and fiscal 2009, we opened 15 stores, relocated one existing store and re-launched our website.We did not open any new stores in fiscal 2010 or fiscal 2011 and currently do not anticipate opening new stores in fiscal 2012.We are using this respite to analyze and evaluate our current real estate portfolio to ensure that we manage our capital investment in the most efficient means possible. In refining our store strategy, we have identified underperforming trade areas within markets where we have stores.We have established new store performance criteria and intend to replace underperforming trade area stores.Our recent lease negotiations have provided increased flexibility in our efforts to replace underperforming stores, and we intend to close stores that do not meet specific financial criteria as their leases terminate. 2 The following table summarizes our lease expirations for our 55 stores as of April 3, 2011: Lease expirations by period (1) Less than More than Total 1 year 2-3 years 4-5 years 5 years Expiration 46 4 10 14 18 Kick-Out Clause (2) 9 7 2 0 0 Total Lease Expirations 55 11 12 14 18 (1)The earlier date of lease expration or kick-out clause where applicable. (2)A clause that allows us to terminate the lease at our option at a specified date if contractually specified minimum sales volumes are not exceeded. Historically, store openings have had a favorable impact on sales volume, but have negatively affected profit in the short term.New stores tend to have higher costs in the early years of operation, due primarily to increased promotional costs and lower sales on a per employee basis until the store matures.As the store matures, sales tend to level off and expenses decline as a percentage of sales.We believe our stores historically have required three to four years to attract a stable, mature customer base; but, because of our relatively low number of stores and changing economic conditions, reliable statistical trends are not available and there can be no assurance that our newer stores will mature at that rate. Our prototype store is 42,000 square feet in size and showcases every merchandise and service category with the feel of a specialty shop all contained under one roof.The full-service approach to customer service and merchandise knowledge is enhanced by fixtures which feature specific technical, performance and lifestyle brands.Each shop is staffed by trained sales associates with expertise in the merchandise they sell, permitting us to offer our customers a high level of merchandise knowledge and service from the beginner to the advanced sports enthusiast. Our prototype format boasts a natural and outdoor-feel color scheme, clear-coated fixtures, 30-foot clear ceilings, large sport-specific graphics, a training pool for Scuba and water sports instruction and demonstrations, and a 100 foot shoe wall, among other features.We have retro-fitted ten mature stores to conform to the prototype as much as was practical.For both new stores and remodels, we continually update our prototype format to remain competitive.While we have taken advantage of unusual building layouts in the past, and when appropriate may do so in the future, we will utilize as many standard prototype design elements as possible.We evaluate stores for remodel based on each store’s age and competitive situation, as well as how much the landlord will contribute to our required improvements. Future store remodeling plans will depend upon several factors, including general economic conditions, competitive trends and the availability of capital.As of April 3, 2011, 78% of our stores were based on our prototype. Our stores offer over 50 services for the sports enthusiast, including backpacking, canyoneering and kayaking instruction, custom golf club fitting, snowboard and ski rental and repair, Scuba training and certification, Scuba boat charters, team sales, racquet stringing, and bicycle tune-ups and repair.Although the revenues generated by these support services are not material, these services further differentiate us from our competitors.Generally, our stores are open seven days a week, typically from 9:30 a.m. to 9:30 p.m. Monday through Friday, 9:00 a.m. to 9:00 p.m. Saturday, and 10:00 a.m. to 7:00 p.m. on Sunday. Merchandising Our merchandise feature a number of distinct, specialty sports and lifestyle categories, offering a large assortment of quality brand name merchandise at competitive prices.The assortment include traditional sporting goods merchandise (e.g., footwear, apparel and other general athletic merchandise) and core specialty merchandise such as snowboarding, skateboarding, mountaineering and Scuba.The merchandise appeals to both beginner and expert users.Using our investments in technology, we tailor each store’s merchandise mix to appeal to our customers in each market.As we continue to micro-merchandise each store to best reflect the local consumer’s needs and preferences with our expanding assortment of specialty brands, our goal is to leverage each store’s strengths by expanding and clarifying the presentation of merchandise categories in which particular store excels by adjusting assortment plans, inventory levels and space allocation.The ability to successfully sell this merchandise relies on our highly trained sales staff, known as Sport Chalet “Experts”, and therefore we employ ongoing year round training focused on all the technical merchandise and services we offer. 3 The following table illustrates our merchandise assortment of hardlines, which are durable items, and softlines, which are non-durable items suchas apparel and footwear, as a percentage of total net sales for each of the last three fiscal years: Fiscal year Hardlines 53% 53% 53% Apparel 26% 26% 27% Footwear 21% 21% 20% Total 100% 100% 100% Online Division In March 2009, we re-launched our website at sportchalet.com, providing a fully integrated online and offline shopping experience for customers.The site is managed by Sport Chalet employees and displays the complete selection of merchandise available in Sport Chalet stores.The site also presents information about the specialty services available both in our stores as well as offsite locations and provides merchandise selection tools, advice and community sharing technologies.In developing this new online strategy, we leveraged our significant investments in infrastructure and systems including and also partnered with leading technology providers. We are focused on our online business as a key component of our long-term strategy of expanding our geographic reach.We leverage online sales information to improve the micro-merchandising of our stores and to help determine potential trade areas.To improve the functionality and efficiency of our online business, we are in the process of launching a merchandise recommendation engine, a post purchase ratings and reviews program and plan to invest in natural search engine optimization.In fiscal 2011, online sales increased 110%. Purchases made online are shipped from the distribution center or our stores, leveraging our inventory investment.Additionally, items in any store are available for direct shipping to the customer at any other store, their home or business.Our website supports the redemption of the same gift cards and Action Pass rewards as may be redeemed in our stores. Prior to the re-launch of our website, Sport Chalet had an online store that was operated and managed by GSI Commerce, Inc. (“GSI”) from 1999 until December 2008.Sport Chalet received a license fee based on a percentage of sales generated by the website.The licensing fee was not material to total revenues. Team Sales Division We operate our Team Sales Division in a facility located in Van Nuys, California.Team Sales serves as a full service, vertically integrated team dealer offering in-house embellishment, silk screen, embroidery and custom art work on uniforms, footwear and equipment.The Team Sales customer base is generally comprised of universities, high schools, athletic teams, youth sports leagues, booster clubs and recreational organizations.We utilize an outside commissioned sales force to serve our customers.Team Sales offers a unique added value by establishing an early relationship between our customers at all skill levels and ages and our Sport Chalet brand and retail stores. Marketing and Advertising Historically, we have generated our marketing and advertising campaigns in-house, with production support from outside vendors as needed.The campaigns are designed to reflect our strategic direction through our brand and merchandise offerings, as well as communicate a focused and consistent theme/event calendar through media including email, the internet, special events, direct mail, radio and magazines.Our marketing leverage has been boosted by vendor payments under cooperative marketing arrangements as well as vendor participation in sponsoring events, clinics and athletes’ appearances.In March 2009, we significantly enhanced our online presence with a complete redesign of sportchalet.com and new initiatives focused on driving consumers to the new website and building ongoing relationships with our Action Pass customers.We also seek to strengthen our position as a leading sporting goods retailer in our markets through high-profile sponsorships with teams and organizations such as the University of Southern California, San Diego State University, Arizona State University, and the Arizona Interscholastic Association, while raising our profile in communities where we do business with contributions to local teams and leagues through our Team Sales Division. 4 The launch of the new sportchalet.com in March 2009 marked the introduction of an online strategy to better connect with our customers, capture additional market share through an online and offline shopping experience, and raise familiarity with Sport Chalet.As traditional forms of media become less relevant and effective, this platform has allowed us to leverage our vendors’ creative resources and web-ready content to our advantage.Unlike traditional media, there is less lead time involved and a social connection can be established with customers, similar to the store experience.By internally managing the website, we are able to better control merchandise assortments, specialty services featured and branding opportunities offered.The new site is supported with a program of online ads combined with search engine marketing and optimization to build awareness of Sport Chalet with online shoppers, especially around key promotional periods. Our customer relationship program, Action Pass, continues to grow following its rollout in November 2007, now with over 1.4 million members, whose purchases represent half of all our sales.In addition to earning points for each purchase redeemable towards future purchases, Action Pass members have access to exclusive merchandise, appearances by athletes, trips and specialty services related to their particular sporting interest.The program allows us to develop marketing vehicles targeted at specific customers to create excitement around merchandise launches, new technologies and new services.We are forming stronger relationships with our customers as we actively solicit Action Pass members’ feedback regarding their decision to shop at Sport Chalet and perceptions of our store environment, merchandise selection, and pricing.This allows us to understand our customers’ purchasing habits and shopping carts. We use this information to respond to our customers’ shopping preferences and patterns with continuous improvement in merchandise assortments, category adjacencies and other marketing initiatives across our entire network of stores.Additionally, we are not obligated to long-term advertising schedules, which can be expensive, and we believe this to be a more efficient way to use vendor support. Purchasing and Distribution In order to provide a full line of specialty and sporting goods brands and a wide selection, we purchase merchandise from approximately 1,000 vendors.Vendor payment terms typically range from 30 to 150 days from our receipt, and there are no long-term purchase commitments.Our largest vendor, Nike, Inc., accounted for approximately 10% of our total inventory purchases for fiscal 2011, slightly higher than fiscal 2010, and our ten largest vendors collectively accounted for approximately 40% of our total purchases during fiscal 2011. We have made significant investments in the management of our purchasing and distribution systems, which provide us and our key merchandise suppliers with sell through information by individual item size, color, and store so that together we can better forecast our inventory needs refine our assortments by store. For merchandise planning and allocation, we use software that includes merchandise planning, open-to-buy management, performance analysis and allocation.We allocate merchandise to our stores based on trends and statistical modeling and attempt to optimize store assortments and merchandise allocations and maximize flow-through at our distribution center. For replenishment, we use a system that consists of three modules: (i) warehouse replenishment, which manages purchases from vendors, (ii) store replenishment, which manages shipments from the warehouse to stores, and (iii) network optimization, which synchronizes the two systems.In addition, we use seasonal profile software to help identify, create and manage the seasonal trends of our merchandise. We added software to replace our manual processes of locating and transferring merchandise for a customer.In the event we do not stock a particular item in a store, the software allows us to quickly find the item in another location, including our distribution center, and complete the sale by accepting payment from the customer and shipping merchandise from the most optimal location to the customer’s preferred destination. 5 We operate one distribution center, a 326,000 square foot facility located in Ontario, California.The distribution center serves as the primary receiving, distribution and warehousing facility.A minimal amount of merchandise is shipped directly by vendors to our stores.Most of the merchandise received at the distribution center is processed by unpacking and verifying the contents received and then sorting the contents by store for delivery.Some of the merchandise received at the distribution center is pre-packaged and pre-ticketed by the vendor so it can be immediately cross-docked to trucks bound for the stores.Due to the efficiencies cross-docking creates, we encourage vendors to pre-package their merchandise in a floor-ready manner.Some of the merchandise is held at the distribution center for future allocation to the stores based on current sales trends as directed by our computerized replenishment and allocation systems to optimize inventory levels.We believe that the advantages of a single distribution center include reduced individual store inventory levels and better use of store floor space, timely inventory replenishment of store inventory needs, consolidated vendor returns, and reduced transportation costs.Common carriers deliver merchandise to our stores. Seasonality The market for retail sporting goods is seasonal in nature.As with many other retailers, our business is heavily affected by sales of merchandise during the Holiday season.In addition, our merchandise mix has historically emphasized cold weather sporting goods merchandise, particularly Winter-sports related merchandise.In recent years, our third fiscal quarter, which includes the Holiday season, represented approximately 30% of our annual net sales.Winter-related merchandise and services represent approximately 15% of our annual net sales and have ranged from 20% to 30% of sales in our fourth fiscal quarter.We anticipate this seasonal trend in sales will continue.We attempt to respond to changes in mid-season weather by maintaining flexibility in merchandise placement at the stores and the marketing of merchandise offerings.See “Item 1A. Risk Factors – Seasonal fluctuations in the sales of sporting goods could cause our annual operating results to suffer” and “Note 9. Notes to Consolidated Financial Statements – Quarterly Results of Operations (Unaudited).” Fiscal Calendar Our fiscal year consists of 52 or 53weeks, ends on the Sunday nearest to the last day of March and is named for the calendar year ending closest to that date.Fiscal 2011 is a 53 week year and thus includes one extra week in the fourth quarter and ends on April 3, 2011.As a result of the extra week in fiscal 2011, the fiscal quarters of 2012 may not compare to fiscal 2011 due to the calendar shift of sales related to holiday promotions.The following table illustrates the net difference between the first and last week for each quarter of fiscal 2011: Fiscal 2011 Net difference (in millions) Q1 $ Q2 $ Q3 $ Q4(1) $ (1)Fourth quarter of fiscal 2011 excludes week 53. Industry and Competition The market for retail sporting goods is highly competitive, fragmented and segmented. We compete with a variety of other retailers, including the following: · specialty stores and independent dealers; · high end department stores; · internet retailers and catalog merchandisers; 6 · vendor owned stores; · big box sporting goods chains; and · mass merchandisers and discount stores. Competitors may have greater financial resources than we do, or better name recognition in regions into which we have recently or might seek to expand.Specialty retailers often have the advantage of a lower cost structure and a smaller footprint that can be located in shopping centers and strip malls, offering more customer convenience.We also compete with big box sporting goods chains with more purchasing power, but with less emphasis on customer service and specialty services, which often choose to compete on price. We have distinguished ourselves from our competitors by our emphasis on customer service and specialty services, and by providing a broader selection of higher-end specialty items that require such service and expertise.Our focus on specialty services gives us the ability to offer leading specialty brands across all categories and activities which reinforces our commitment to be first to market with performance, technology and lifestyle merchandise.We believe that our broad selection of high quality name brands and numerous specialty items at competitive prices, showcased by our well-trained sales staff, differentiates us from all of our competitors. Trademarks and Trade Names We use the “Sport Chalet” name as a service mark in connection with our business operations.We have registered “Sport Chalet” as a federal service mark with the United States Patent and Trademark Office, along with the mark “Action Pass,” among others.We also own additional common law trademarks and service marks which are used in commerce without dispute. Employees As of April 3, 2011, we had a total of approximately 3,100 full and part-time employees, 2,800 of whom were employed in our stores and 300 of whom were employed in warehouse and delivery operations or in corporate office positions.None of our employees are covered by a collective bargaining agreement.We operate with an open door policy and encourage and welcome the communication of our employees’ ideas, suggestions and concerns and believe this contributes to our strong employee relations.Generally, each store employs a general manager, two to three assistant managers, who along with supervisors and department heads oversee the sales associates in customer service, merchandising, and operations. Additional part-time employees are typically hired during the Holiday and other peak seasons. We are committed to the growth and training of our employees in order to provide “The Experts” in merchandise knowledge and service to our customers.We conduct specialty universities, consisting of off-site technical training and merchandise demonstrations provided by our vendors for our employees.All of these universities are recorded for follow-up training online, and we continuously provide individual category training on an individual store basis.This training prepares our employees to become certified in particular sports or activities, while at the same time reducing employee turnover.In addition, our “Certified Expert” program encourages employees to attend merchandise-line-specific clinics and receive hands-on training to improve technical merchandise and service expertise.Only after completing all of the clinics and training and passing specific tests, may an associate be considered a Certified Expert. Certified Expert certification is offered in 20 different service disciplines and is a requirement for new associates in their areas of expertise.Being knowledgeable and informed allows our work force to meet our customer's needs and enhance their shopping experience. Additional Information The Company makes available free of charge through our website, sportchalet.com, our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13(a) of the Securities Exchange Act of 1934, as soon as reasonably practicable after those reports are filed with or furnished to the Securities and Exchange Commission (“SEC”). 7 The public may read any of the items we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. The public may obtain information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains an Internet site that contains reports, proxy and information statements, and other information regarding the Company and other issuers that file electronically with the SEC at sec.gov. ITEM 1A.RISK FACTORS Our short-term and long-term success is subject to many factors that are beyond our control.Stockholders and prospective stockholders in the Company should consider carefully the following risk factors, in addition to the information contained in this report.This Annual Report on Form 10-K contains forward-looking statements, which are subject to a variety of risks and uncertainties.Our actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors including those set forth below. We have a history of losses which could continue in the future. We have reported losses for each of the last four fiscal years and have an accumulated deficit of $13.8 million as of April 3, 2011.There can be no assurance that we will report net income in any future period. No assurance can be given that we will be successful in executing our operating and strategic initiatives in a manner sufficient to return to profitability. In our efforts to improve our business and return to profitability, we have several operating and strategic initiatives.No assurance can be given that we will be successful in executing any of these initiatives either due to our inability and/or various contingencies, many of which are beyond our control.Furthermore, no assurance can be given that by executing any of these initiatives we will return to profitability.Any failure to successfully execute these operating and strategic initiatives could constrain our ability to continue to operate our business.No assurance can be given about the ultimate impact of these initiatives. No assurance can be given that we will be successful in maintaining the reduced level of operating expenses and costs in the future. In our efforts to reduce operating expenses and improve liquidity, we reviewed all of our store leases and obtained rent reductions and lease modifications from a number of our landlords.Additionally, we evaluated our operating expenses, such as store labor, corporate overhead and advertising, and implemented cost reductions.No assurance can be given that we will be able to maintain these reduced level of operating expenses and costs in the future.For example, our strategic initiative to expand our specialty brands requires more customer service and advice to sell this merchandise, thus increasing our labor costs. A downturn in the economy has affected consumer purchases of discretionary items, significantly reducing our net sales and profitability. The retail industry historically has been subject to substantial cyclical variations. The merchandise sold by us is generally a discretionary expense for our customers.The current downturn in the general economy and uncertainties regarding future economic prospects that affect consumer spending habits are having, and are likely to continue for some time to have, a materially adverse effect on our results of operations.We have sustained operating losses and negative comparable store sales for the past four fiscal years.There can be no assurance that we will report net income in any future period or comparable store sales will improve. 8 The limited availability under our revolving credit facility may result in insufficient working capital. Our revolving credit facility with Bank of America, N.A. (the “Lender”) provides for advances up to $65.0 million increasing to $70.0 million, from September 1st of each year through December 31st of each year.The amount we may borrow under this credit facility is limited to a percentage of the value of accounts receivable and eligible inventory, minus certain reserves.A significant decrease in eligible inventory due to our vendor’s unwillingness to ship us merchandise, the aging of inventory and/or an unfavorable inventory appraisal could have an adverse effect on our borrowing capacity under our credit facility, which may adversely affect the adequacy of our working capital.Also we are subject to, among others, a covenant that we maintain a minimum monthly cumulative EBITDA on a trailing 12-month basis.The covenant would only apply if our availability falls below specified amounts.In the event of a significant decrease in availability under our credit facility, it is highly likely that the EBITDA covenant would be violated and we may have insufficient working capital to continue to operate our business as it has been operated, or at all.There can be no assurance that there will not be an event of default, and additional financing may not be available at terms acceptable to us, or at all. In fiscal 2011, our peak borrowing occurred during the week ended November 28, 2010, at which time our credit facility had a borrowing capacity of $70.0 million, of which we utilized $58.2 million (including a letter of credit of $1.6 million) and had $11.8 million in availability, $4.9 million above the EBITDA covenant availability requirement of $6.9 million.On April 3, 2011, our credit facility had a borrowing capacity of $65.0 million, of which we utilized $42.5 million (including a letter of credit of $1.6 million) and had $16.0 million in availability, $10.2 million above the EBITDA covenant availability requirement of $5.8 million. If cash generated by operations does not result in a sufficient level of unused borrowing capacity, our current operations could be constrained by our ability to obtain funds under the terms of our revolving credit facility.In such a case, we would need to seek other financing alternatives with our bank or other sources.Additional financing may not be available at terms acceptable to us, or at all.Failure to obtain financing in such circumstances may require us to significantly curtail our operations. If our vendors do not provide sufficient quantities of merchandise, our net sales may suffer and hinder our return to profitability. We purchase merchandise from approximately 1,000 vendors.One vendor accounted for approximately 10% of our total inventory purchases for fiscal 2011 and our ten largest vendors collectively accounted for approximately 40% of our total purchases during fiscal 2011.Our dependence on principal vendors involves risk.If there is a disruption in supply from a principal vendor for any reason, including concern over our financial condition or vendor supply chain issues, we may be unable to obtain merchandise that we desire to sell and that consumers desire to purchase.A vendor could discontinue selling merchandise to us at any time for reasons that may or may not be within our control.Our net sales may decline and hinder our return to profitability if we are unable to promptly replace a vendor who is unwilling or unable to satisfy our requirements with a vendor providing equally appealing merchandise.Moreover, many of our vendors provide us with incentives, such as return privileges, volume purchase allowances and cooperative marketing arrangements.A decline or discontinuation of these incentives could also negatively impact our results of operations. If we are unable to effectively manage and expand our alliances and relationships with selected suppliers of brand name merchandise, we may be unable to effectively execute our strategy to differentiate ourselves from our competitors. As part of our focus on merchandise differentiation, we have formed strategic alliances and exclusive relationships with selected suppliers to market merchandise under a variety of well-recognized brand names. If we are unable to manage and expand these alliances and relationships or identify alternative sources for comparable merchandise, we may not be able to effectively execute our merchandise differentiation strategy.Additionally, consumers may not identify us as a source for these leading brands. 9 Intense competition in the sporting goods industry could limit our growth and reduce our profitability. The sporting goods business and the retail environment are highly competitive, and we compete with local, regional and national specialty stores and independent retailers, internet retailers and catalog merchandisers, vendor owned stores, high end department stores, big box sporting goods chains, mass merchandisers and discount stores.A number of our competitors are larger, have greater financial resources, and have better name recognition in regions into which we have recently or might seek to expand.No assurance can be given that as our competitors continue to actively open stores in our markets, we will be able to continue to improve our business and return to profitability. Because our stores are concentrated in the western portion of the United States, we are subject to regional risks. Currently, most of our stores are located in Southern California and the remaining are located in Northern California, Nevada, Arizona and Utah.Accordingly, we are subject to regional risks, such as the economy, weather conditions, natural disasters and government regulations.When the region suffers an economic downturn, such as declines in the housing and credit markets, increased unemployment and bankruptcies, which have been strongly felt in California, Arizona and Nevada, or when other adverse events occur, historically there has been an adverse effect on our sales and profitability.In addition, many of our vendors rely on the Ports of Los Angeles and Long Beach to process our shipments.Any disruption or congestion at the ports could impair our ability to adequately stock our stores. Several of our competitors operate stores across the United States and, thus, are not as vulnerable to such regional risks. If we are unable to predict or react to changes in consumer demand, we may lose customers and our sales may decline. If we fail to anticipate changes in consumer preferences, we will experience lower net sales, higher inventory markdowns and lower margins.Merchandise may or may not appeal to a broad range of consumers whose preferences cannot be predicted with certainty. These preferences are also subject to change.Specialty sporting goods are often subject to short-lived trends, such as the short-lived popularity of wheeled footwear.Apparel is significantly influenced by the latest fashion trends and styles.Our success depends upon the ability to anticipate and respond in a timely manner to trends in specialty merchandise and consumers’ participation in sports on an individual market basis. Failure to identify and respond to these changes may cause net sales to decline. In addition, because we generally make commitments to purchase merchandise from vendors up to nine months in advance of the proposed delivery, misjudging the market may cause us to over-stock unpopular merchandise and force inventory markdowns that could have a negative impact on profitability, or cause us to have insufficient inventory of a popular item that can be sold at full markup. Our future operations may be dependent on the availability of additional financing. We may not be able to fund our future operations or react to competitive pressures if we lack sufficient funds.Unexpected conditions could cause us to be in violation of our Lender’s operating covenants as occurred in fiscal 2009.We cannot be certain that additional financing will be available in the future if necessary. Seasonal fluctuations in the sales of our merchandise and services could cause our annual operating results to suffer. Our sales volume increases significantly during the Holiday season as is typical with other retailers.In addition, our merchandise mix has historically emphasized cold weather merchandise increasing the seasonality of our business.In recent years, our third fiscal quarter, which includes the Holiday season, represented approximately 30% of our annual net sales.Winter-related merchandise represents approximately 15% of our annual net sales and have ranged from 20% to 30% of our fourth fiscal quarter.We anticipate this seasonal trend in sales will continue.The operating results historically have been influenced by the amount and timing of snowfall at the resorts frequented by our customers.An early snowfall often has influenced sales because it generally extends the demand for Winter apparel and equipment, while a late snowfall may have the opposite effect.Ski and snowboard vendors require us to make commitments for purchases of apparel and equipment by early Spring for Fall delivery, and only limited quantities of merchandise can be reordered during the Fall.Consequently, we place our orders in the Spring anticipating snowfall in the Winter.If the snowfall does not at least provide an adequate base or occurs late in the season, or if sales do not meet projections, we may be required to mark down our Winter apparel and equipment. 10 If we lose key management or are unable to attract and retain talent, our operating results could suffer. We depend on the continued service of our senior management.The loss of the services of any key employee could hurt our business.Also, our future success depends on our ability to identify, attract, hire, train and motivate other highly skilled personnel.Failure to do so may adversely affect future results. Declines in the effectiveness of marketing could cause our operating results to suffer. Our marketing campaigns are focused on the internet, email, direct mail, sports sponsorships, radio and magazines.Also our marketing leverage has been boosted by vendor payments under cooperative marketing arrangements as well as vendor participation in sponsoring events, clinics and athletes’ appearances.Our recent strategy shift significantly enhanced our online presence with a complete redesign of sportchalet.com and new initiatives focused on driving consumers to the new website and building ongoing relationships with our Action Pass customers.We are directly marketing to individual customers based on their personal shopping information through the customer relationship program.No assurance can be given that our recent shift in marketing strategy will be successful in connecting with our customers, capturing additional market share through a fully integrated online and offline shopping experience, and raising familiarity with Sport Chalet.We are relatively new to and have fewer resources than our competitors in the online arena and our results may not meet our expectations.In addition, no assurance can be given that what we learn from our Action Pass members about their shopping preferences and patterns will increase our ability to apply this learning to decisions about assortments, category adjacencies, and other marketing initiatives across our entire network of stores. Problems with our information systems could disrupt our operations and negatively impact our financial results. Our ability to successfully manage inventory levels and our centralized distribution system largely depends upon the efficient operation of our computer hardware and software systems.We use management information systems to track inventory information at the store level, replenish inventory from our warehouse, and aggregate daily sales information, among other things.These systems and our operations are vulnerable to damage or interruption from: · earthquake, fire, flood and other natural disasters; · power loss, computer systems failures, internet and telecommunications or data network failure, operator negligence, improper operation by or supervision of employees, physical and electronic loss of data and similar events; and · computer viruses, penetration by hackers seeking to disrupt operations or misappropriate information and other breaches of security. Any failure that causes an interruption in our operations or a decrease in inventory tracking could result in reduced net sales. 11 Failure to protect the integrity and security of our customers’ information could expose us to litigation and materially damage our standing with our customers. The increasing costs associated with information security,such as increased investment in technology, the costs of compliance with consumer protection laws and costs resulting from consumer fraud, could cause our business and results of operations to suffer materially.While we are taking significant steps to protect customer and confidential information, there can be no assurance that advances in computer capabilities or other developments will prevent the compromise of our customer transaction processing capabilities and personal data.More specifically, as Action Pass, our customer relationship program, continues to grow, our exposure and risk increase as well.If any such compromise of our information security were to occur, it could have a material adverse effect on our reputation, business, operating results and financial condition and may increase the costs we incur to protect against such information security breaches. As a result of the current economic downturn, we have delayed opening new stores.Continued growth is uncertain and subject to numerous risks. Since our inception, we have experienced periods of rapid growth.No assurance can be given that we will be successful in maintaining or increasing our sales in the future.Any future growth in sales will require additional working capital and may place a significant strain on our management, information systems, inventory management, and distribution facilities.Any failure to timely enhance our operating systems, or unexpected difficulties in implementing such enhancements, could have a material adverse effect on our results of operations. In addition, growth depends on a strategy of opening new, profitable stores in existing markets and in new regional markets.The ability to successfully implement this growth strategy could be negatively affected by any of the following: · suitable sites may not be available for leasing; · we may not be able to negotiate acceptable lease terms; · we might not be able to hire and retain qualified store personnel; and · we might not have the financial resources necessary to fund our expansion plans. We face additional challenges in entering new markets, including consumers’ lack of awareness of the Company, difficulties in hiring personnel and problems due to our unfamiliarity with local real estate markets and demographics. New markets may also have different competitive conditions, consumer tastes and discretionary spending patterns than our existing markets. To the extent that we are not able to meet these new challenges, sales could decrease and operating costs could increase. Furthermore, a decline in our overall financial performance, increased rents or any other adverse effects arising from the commercial real estate market in our geographical markets may adversely affect our growth.There can be no assurance that we will possess sufficient funds to finance the expenditures related to growth, that new stores can be opened on a timely basis, that such new stores can be operated on a profitable basis, or that such growth will be manageable. We may need to record additional impairment losses in the future if our stores' operating performance does not improve. We continually review all our stores' operating performance and evaluate the carrying value of their assets in relation to their expected future cash flows.In those cases where circumstances indicate that the carrying value of the applicable assets may not be recoverable, we record an impairment loss related to the long-lived assets.We incurred a non-cash impairment charge of $10.9 million, $10.7 million and $2.1 million in fiscal 2010, fiscal 2009 and fiscal 2008, related to six, nine and two stores, respectively.If our newer stores' operating performance does not improve in the future or our existing stores’ operating performance deteriorates in the future, the carrying value of our stores' assets may not be recoverable in light of future expected cash flows.This may result in our need to record additional impairment losses and could have a materially adverse effect on our business, financial condition and results of operations. Our quarterly operating results may fluctuate substantially, which may adversely affect our business. We have experienced, and expect to continue to experience, a substantial variation in our net sales and operating results from quarter to quarter.We believe that the factors which influence this variability of quarterly results include general economic and industry conditions that affect consumer spending, changing consumer demands, the timing of our introduction of new merchandise, the level of consumer acceptance of new merchandise, the seasonality of the markets in which we participate, the weather and actions of competitors.Accordingly, a comparison of our results of operations from period to period is not necessarily meaningful, and our results of operations for any period are not necessarily indicative of future performance.See “Note 9. Notes to Consolidated Financial Statements – Quarterly Results of Operations (Unaudited).” 12 We are controlled by our Founder and management, whose interests may differ from other stockholders. As of June 6, 2011, Norbert Olberz, the Company's founder, Craig Levra, the Company’s Chairman and Chief Executive Officer, and Howard Kaminsky, the Company’s Chief Financial Officer, owned approximately 20%, 33% and 12%, respectively, of the voting power of the Company’s outstanding voting Class A and Class B Common Stock.Messrs. Olberz, Levra and Kaminsky effectively have the ability to control the outcome on all matters requiring stockholder approval, including, but not limited to, the election and removal of directors, and any merger, consolidation or sale of all or substantially all of the Company’s assets, and to control the Company’s management and affairs.Transactions may be pursued that could enhance Messrs. Olberz, Levra and Kaminsky’s interests in the Company while involving risks to the interests of the Company’s other stockholders, and there is no assurance that their interests will not conflict with the interests of the Company’s other stockholders. The price of our Class A Common Stock and Class B Common Stock may be volatile. Our Class A Common Stock and Class B Common Stock are thinly traded making it difficult to sell large amounts.The market prices of our Class A Common Stock and Class B Common Stock are likely to be volatile and could be subject to significant fluctuations in response to factors such as quarterly variations in operating results, operating results which vary from the expectations of securities analysts and investors, changes in financial estimates, changes in market valuations of competitors, announcements by us or our competitors of a material nature, additions or departures of key personnel, future sales of Class A Common Stock and Class B Common Stock and stock volume fluctuations.Also, general political and economic conditions such as a recession or interest rate fluctuations may adversely affect the market price of our Class A Common Stock and Class B Common Stock. From time to time the Class A Common Stock has traded significantly lower than the Class B Common Stock, and there can be no assurance as to the relative trading prices of the ClassA Common Stock and the ClassB Common Stock. Provisions in the Company's charter documents could discourage a takeover that stockholders may consider favorable. As of June 6, 2011, Norbert Olberz, the Company's founder, Craig Levra, the Company’s Chairman and Chief Executive Officer, and Howard Kaminsky, the Company’s Chief Financial Officer, owned approximately 20%, 33% and 12%, respectively, of the voting power of the Company’s outstanding voting Class A and Class B Common Stock.The holder of a share of Class B Common Stock is entitled to one vote on each matter presented to the stockholders whereas the holder of a share of Class A Common Stock has 1/20th of one vote on each matter presented to the stockholders.Subject to the Class A protection provisions described below, Messrs. Olberz, Levra and Kaminsky will be able to sell shares of Class A Common Stock and use the proceeds to purchase additional shares of Class B Common Stock, thereby increasing their collective voting power.Subject to the prohibition on the grant, issuance, sale or transfer of Class B Common Stock to Messrs. Levra and Kaminsky, the Company will also be able to issue Class B Common Stock (subject to the applicable rules of the NASD and the availability of authorized and unissued shares of Class B Common Stock) to persons deemed by the Board of Directors to be preferable to a potential acquirer, thereby diluting the voting power of that potential acquirer.The Class A protection provisions in the Company's Certificate of Incorporation could also make acquisition of voting control more expensive by requiring an acquirer of 10% or more of the outstanding shares of Class B Common Stock to purchase a corresponding proportion of Class A Common Stock. 13 The Company's Certificate of Incorporation contains certain other provisions that may have an "anti-takeover" effect.The Company's Certificate of Incorporation does not provide for cumulative voting and, accordingly, a significant minority stockholder could not necessarily elect any designee to the Board of Directors.As a result of these provisions in the Company's Certificate of Incorporation, stockholders of the Company may be deprived of an opportunity to sell their shares at a premium over prevailing market prices and it would be more difficult to replace the directors and management of the Company. We may be subject to litigation that may adversely affect our business and financial performance. We may be subject to lawsuits resulting from injuries associated with the use of the merchandise or services we sell, employment matters or violations of government regulations. There is a risk that claims or liabilities will exceed our insurance coverage.In addition, we may be unable to retain adequate liability insurance in the future.An unfavorable outcome or settlement in any such proceeding could, in addition to requiring us to pay any settlement or judgment amount, increase our operating expense as a consequence and cause damage to our reputation. Changes in accounting standards and subjective assumptions, estimates and judgments related to complex accounting matters could significantly affect our financial results. Accounting principles generally accepted in the United States and related accounting pronouncements, implementation guidelines and interpretations with regard to a wide range of matters that are relevant to our business, such as revenue recognition; lease accounting; the carrying amount of property and equipment, inventories and deferred income tax assets are highly complex and may involve many subjective assumptions, estimates and judgments by management. Changes in these rules or their interpretation or changes in underlying assumptions, estimates or judgments could significantly change our reported or expected financial performance. Terrorist attacks, acts of war and foreign instability may harm our business. Terrorist attacks may cause damage or disruption to our employees, facilities, information systems, vendors and customers, which could significantly impact net sales, costs and expenses and financial condition.The potential for future terrorist attacks, the national and international responses to terrorist attacks, political instability and conflict outside of the United States, and other acts of war or hostility may cause greater uncertainty and cause us to suffer in ways that we currently cannot predict.Our geographical focus in California, Nevada, Arizona and Utah may make us more vulnerable to such uncertainties than other comparable retailers who may not have similar geographical concentration. We rely on one distribution center and any disruption could reduce our sales. We currently rely on a single distribution center in Ontario, California. Any natural disaster or other serious disruption to this distribution center due to fire, earthquake or any other cause could damage a significant portion of our inventory and could materially impair both our ability to adequately stock our stores and our sales and profitability. We may pursue strategic acquisitions, which could have an adverse impact on our business. We may from time to time acquire complementary companies or businesses. Acquisitions may result in difficulties in assimilating acquired companies, and may result in the diversion of our capital and our management’s attention from other business issues and opportunities. We may not be able to successfully integrate operations that we acquire, including their personnel, financial systems, distribution, operations and general store operating procedures. If we fail to successfully integrate acquisitions, our business could suffer. In addition, the integration of any acquired business, and their financial results, into ours may adversely affect our operating results. We currently do not have any agreements with respect to any such acquisitions. 14 Our comparable store sales will fluctuate and may not be a meaningful indicator of future performance. Changes in our comparable store sales results could affect the price of our Class A Common Stock and Class B Common Stock. A number of factors have historically affected, and will continue to affect, our comparable store sales results, including: competition, our new store openings and remodeling, general regional and national economic conditions, actions taken by our competitors, consumer trends and preferences, changes in the shopping centers in which we are located, new merchandise introductions and changes in our merchandise mix, timing and effectiveness of promotional events, lack of new merchandise introductions to spur growth in the sale of various kinds of sports equipment, and weather. Our comparable store sales may vary from quarter to quarter, and an unanticipated decline in revenues or comparable store sales may cause the price of our Class A Common Stock and Class B Common Stock to fluctuate significantly. A regional or global health pandemic could severely affect our business. A health pandemic is a disease that spreads rapidly and widely by infection and affects many individuals in an area or population at the same time.If a regional or global health pandemic were to occur, depending upon its location, duration and severity, our business could be severely affected. Customers might avoid public places in the event of a health pandemic, and local, regional or national governments might limit or ban public gatherings to halt or delay the spread of disease.A regional or global health pandemic might also adversely impact our business by disrupting or delaying production and delivery of merchandise in our supply chain and by causing staffing shortages in our stores. Global warming could cause erosion of both our Winter and Summer seasonal businesses over a long-term basis. Changes to our environment, whether natural or man-made, could cause significant disruption in both air temperature and snowfall, limiting our ability to capitalize on one of our core competencies, the Winter business.In addition, lack of proper snowfall could have a negative impact on our fishing and lake-focused water sports businesses, as these rely on streams, rivers, and lakes to be at adequate depth and clarity in order to provide enjoyable experiences for our customers. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2.PROPERTIES At April 3, 2011, we had 55 store locations.Swimming pool facilities for Scuba and kayaking instruction are located in 33 of the 55 store locations.The following table details key information on our store locations by region: Year % of Total Region Entered Number of Stores Number of Stores Southern California 34 62% Northern California 9 16% Arizona 8 15% Nevada 3 5% Utah 1 2% Total 55 100% We lease all of our existing store locations.The leases for most of the existing stores are for approximately ten-year terms plus multiple option periods under non-cancelable operating leases with scheduled rent increases.The leases provide for contingent rent based upon a percentage of sales in excess of specified minimums.If there are any free rent periods, they are accounted for on a straight line basis over the lease term, beginning on the date of initial possession, which is generally when we enter the space and begin the construction build-out.The amount of the excess of straight line rent expense over scheduled payments is recorded as a deferred rent liability.Construction allowances and other such lease incentives are recorded as deferred credits, and are amortized on a straight line basis as a reduction of rent expense over the lease term.Many of the leases obligate us to pay costs of maintenance, utilities, and property taxes. In our efforts to reduce operating expenses and improve liquidity, we reviewed our store leases and obtained rent reductions and lease modifications from a number of our landlords.These negotiations included renegotiating base rent, revising some of our leases to contain percentage rent clauses, which obligate us to pay rents based on a percentage of sales rather than fixed amounts, and amending certain leases to feature kick-out clauses, which allow us to terminate the lease at our option at a specified date if contractually specified minimum sales volumes are not exceeded. 15 We lease from corporations controlled by Norbert Olberz, our Founder, our corporate office in La Cañada and our stores in La Cañada, Huntington Beach and Porter Ranch, California.We have incurred rental expense to the Founder of $3.0 million, $3.2 million and $2.8 million in fiscal years 2011, 2010 and 2009, respectively. Management believes that the occupancy costs under the leases with corporations controlled by the Founder described above are no higher than those which would be charged by unrelated third parties under similar circumstances. ITEM 3.LEGAL PROCEEDINGS From time to time, the Company is involved in various routine legal proceedings incidental to the conduct of its business.Management does not believe that any of these legal proceedings will have a material adverse impact on the business, financial condition or results of operations of the Company, either due to the nature of the claims, or because management believes that such claims should not exceed the limits of the Company’s insurance coverage. ITEM 4.[REMOVED AND RESERVED] 16 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Price for Common Shares On September 21, 2005, a stockholder approved recapitalization plan established two classes of common stock, Class A Common Stock and Class B Common Stock.See “Note 1. Basis of Presentation – Common Stock."Our Class A Common Stock and Class B Common Stock are traded on the Nasdaq Global Market System under the symbol “SPCHA” and “SPCHB,” respectively.The following table reflects the range of high and low sale prices of our Class A Common Stock and Class B Common Stock for the periods indicated: Class A Class B FY 2012 High Low High Low Q1 (1) $ Class A Class B FY 2011 High Low High Low Q4 $ Q3 $ Q2 $ Q1 $ Class A Class B FY 2010 High Low High Low Q4 $ Q3 $ Q2 $ Q1 $ (1)First quarter of fiscal 2012 is through June 6, 2011. On June 6, 2011, the closing price of our Class A Common Stock and Class B Common Stock as reported by Nasdaq was $2.00 and $2.38, respectively.Stockholders are urged to obtain current market quotations for the Class A Common Stock and Class B Common Stock. Approximate Number of Holders of Common Shares The number of stockholders of record of our Class A Common Stock and Class B Common Stock as of June 6, 2011 was 136 and 75, respectively (excluding individual participants in nominee security position listings), and as of that date, we estimate that there were approximately 800 beneficial owners for Class A Common Stock and 800 beneficial owners for Class B Common Stock holding stock in nominee or “street” name. 17 Performance Graph The following graph compares the yearly percentage change in cumulative total stockholder return of the Company's common stock during the period from March31, 2006 to March 31, 2011 with (i)the cumulative total return of the Nasdaq Composite Stock Market Index and (ii)the cumulative total return of the S&P Specialty Stores Index.The comparison assumes $100 was invested on March 31, 2006 in the common stock and in each of the foregoing indices and the reinvestment of dividends through April 3, 2011.The stock price performance on the following graph is not necessarily indicative of future stock price performance. The graph shall not be deemed incorporated by reference by any general statement incorporating by reference this Annual Report into any filing under the Securities Act of 1933 or under the SecuritiesExchange Act of 1934, except to the extent that we specifically incorporate this information by reference, and shall not otherwise be deemed filed under such Acts. Dividend Policy We have not paid any cash dividends to stockholders since our initial public offering in November 1992.We currently intend to retain any earnings for use in the operation and potential expansion of our business and, therefore, do not anticipate declaring or paying any cash dividends in the foreseeable future.The declaration and payment of any such dividends in the future will depend upon our earnings, financial condition, capital needs and other factors deemed relevant by the Board of Directors. 18 ITEM 6.SELECTED FINANCIAL DATA The following table sets forth selected consolidated financial data as of and for the five most recent fiscal years ended April 3, 2011.Our fiscal year consists of 52 or 53weeks, ends on the Sunday nearest to the last day of March and is named for the calendar year ending closest to that date.Fiscal 2011 is a 53 week year and thus includes one extra week in the fourth quarter and ends on April 3, 2011.This data should be read in conjunction with the financial statements and related notes thereto and other financial information included herein. Fiscal year Statements of Operations Data: (In thousands, except per share, stores and per square foot amounts) Net sales $ Costs of goods sold, buying and occupancy costs Gross profit Selling, general and administrative expenses Depreciation and amortization Impairment charge - - (Loss) income from operations ) Interest expense (Loss) income before income taxes ) Income tax provision (benefit) 3 ) ) Net (loss) income $ ) $ ) $ ) $ ) $ Class A and Class B (loss) earnings per share: Basic $ ) $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ ) $ Weighted average Class A and Class B shares outstanding: Basic Diluted Selected Operating Data: Comparable store sales (decrease) increase (1) )% )% )% )% % Gross profit margin % Selling, general and administrative expenses as a percentage of net sales % Net cash provided by (used in) operating activities $ $ ) $ ) $ $ Stores open at end of period 55 55 55 51 45 Total square feet at end of period Net sales per square foot (2) $ Average net sales per store (2) $ As of fiscal year end Balance Sheet Data: Working capital $ $ $ ) $ $ Total assets Bank debt Total stockholders' equity $ (1) A store’s sales are included in the comparable store sales calculation in the quarter following its twelfth full month of operation.The comparable store sales calculation for fiscal 2011 is on a 52 week basis. (2) Calculated using stores that were open for the full current fiscal year and were also open for the full prior fiscal year. 19 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Annual Report on Form 10-K contains statements that constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include statements relating to trends in, or representing management’s beliefs about, our future strategies, operations and financial results, as well as other statements including words such as “believe,” “anticipate,” “expect,” “estimate,” “predict,” “intend,” “plan,” “project,” “will,” “could,” “may,” “might” or any variations of such words or other words with similar meanings. Forward-looking statements are made based upon management’s current expectations and beliefs concerning trends and future developments and their potential effects on the Company.You are cautioned not to place undue reliance on forward-looking statements as predictions of actual results. These statements are not guarantees of future performance and involve risks and uncertainties that are difficult to predict. Further, certain forward-looking statements are based upon assumptions as to future events that may not prove to be accurate.Actual results may differ materially from those suggested by forward-looking statements as a result of risks and uncertainties which are discussed in further detail under “Item 1A. Risk Factors.”We do not assume, and specifically disclaim, any obligation to update any forward-looking statements, which speak only as of the date made. The following should be read in conjunction with “Item 6. Selected Financial Data” and our consolidated financial statements and related notes thereto. General Overview Sport Chalet, Inc. (referred to as the “Company,” “Sport Chalet,” “we,” “us,” and “our”) is a leading operator of full-service, specialty sporting goods stores offering a broad assortment of brand name sporting goods equipment, apparel, and footwear.Over the last 52 years, Sport Chalet has grown into a chain of 55 specialty sporting goods stores serving California, Nevada, Arizona and Utah, as well as a Team Sales Division and an online store at sportchalet.com. Business Strategy Our strategy is to be a leading specialty retailer by being first to market with performance, technology and lifestyle merchandise for the serious sports enthusiast.We enhance our customer’s shopping experience with a well-trained sales staff who earn recognition and advancement based on their demonstrated merchandise and specialty service knowledge.This strategy is supported by our investments in technology and marketing to understand customer and merchandise behavior.Through our customer relationship management program, Action Pass, we are able to fully analyze each member's buying pattern by store and by season, including frequency and specialty services purchased.In addition, as a direct result in our earlier investment in information technology, we are able to understand how each item we sell performs in every store, by size and by color.We study our customer’s online behavior and how they use our website to learn more about the products and services we offer in our stores, as well as their online purchasing behavior.All of these data collection points help us to understand our business within a diverse marketplace and to make more informed decisions relating to marketing, store assortments, employee staffing and training, and store location planning both on a short-term tactical basis as well as on a long-term strategic basis. Our stores are located in states that are among those hardest hit by the severe downturn in the macroeconomic environment.As a result, our sales, which are largely dependent on the level of consumer spending in the geographic regions surrounding our stores, declined and we incurred substantial losses in fiscal 2009 and fiscal 2010.During fiscal 2009, we began aggressively taking action by examining our practices, assumptions, models and costs in an effort to modify our business model to make the Company more efficient.Continuing into fiscal 2010, we focused on improving liquidity and reducing operating expenses.In fiscal 2011, we reinforced our commitment to be first to market with performance, technology and lifestyle merchandise by expanding our specialty brands and continuing to emphasize the availability and proficiency of our sales staff while many of our competitors sought to emphasize value pricing and to severely reduce store staffing.As a result of these efforts, we significantly reduced our net loss for fiscal 2011 to $3.0 million, or $0.21 per diluted share, compared to a net loss of $8.3 million, or $0.59 per diluted share for fiscal 2010 and a net loss of $52.2 million, or $3.70 per diluted share for fiscal 2009. 20 Our comparable store sales, which also declined during the downturn, have begun to stabilize in recent quarters compared to the significant decreases in fiscal 2009 and fiscal 2010.A store’s sales are included in the comparable store sales calculation in the quarter following its twelfth full month of operation.We remain focused on continued improvement and return to profitability through the following operating and strategic initiatives: Striving to have the best trained experts in merchandise and specialty services throughout our Company.Our focus on specialty services gives us the ability to offer leading specialty brands across all categories and activities which reinforces our commitment to be first to market with performance, technology and lifestyle merchandise.We are expanding our specialty brands which require continuing to emphasize the availability and proficiency of our sales staff to sell this more complex merchandise.Being knowledgeable and informed about our broad selection of high quality name brands and numerous specialty items at competitive prices allows us to differentiate ourselves from our competition. Continuing to micro-merchandise each store to best fit to its individual store market area and customer base.The information provided by our Action Pass customer relationship program allows us to respond to our customers’ shopping preferences and patterns with continuous improvement in merchandise assortments and category adjacencies and our expanding assortment of specialty brands.Our store formats were designed to incorporate flexibility and allow us to leverage each store’s strengths by expanding and clarifying the presentation of merchandise categories in which particular store excels by adjusting assortment plans, inventory levels and space allocation on a seasonal basis.In addition, as particular categories or brands grow or shrink in popularity, we are able to more quickly adjust our merchandise presentations in order to take advantage of changing trends in customer purchasing behavior on a store by store basis. Continuing to improve the functionality and efficiency of our online store.We are focused on our online business as a key component of our long-term strategy of expanding our geographic reach.In addition, we leverage online sales information to improve the micro-merchandising of our stores and to help determine potential trade areas.To improve the functionality and efficiency of our online business, we are in the process of launching a merchandise recommendation engine, which will recommend items based on past purchase behavior from both our web and store customers.Currently, all of our merchandise recommendations on the website are managed manually.We are also in the process of introducing a post purchase ratings and reviews program by sending our customers an email, within 30 days of their purchase, with links to rate and review the merchandise that they ordered.We also plan to invest in natural search engine optimization.Currently, sportchalet.com has limited visibility on the internet which limits the amount of traffic we generate.The opportunity exists to leverage the investment we have made in developing a content rich site to increase in-bound site links and search recognition.Our online business allows us to better connect with our customers, capture additional market share through an online and offline shopping experience, and raise familiarity with Sport Chalet. Utilizing our growing Action Pass member data.We are utilizing Action Pass member data to create more effective marketing vehicles across our entire network of stores as traditional forms of media become less relevant and efficient. Continuing to refine and expand our Team Sales Division. We are focused on attracting new universities and leagues as customers, while focusing on continuously improving profitability through more efficient manufacturing and embellishment processes. Fully leveraging our information systems.We are committed to understanding our business better and to improving efficiency in inventory, payroll and overall operating costs. Refining our store strategy by evaluating each of our store locations.In refining our store strategy, we have identified underperforming trade areas within markets where we have stores.We have established new store performance criteria and intend to replace underperforming trade area stores.In addition, by using our customer data, we have conducted a nationwide review to identify the best trade areas for expansion as the correct real estate opportunities arise.We believe the best trade areas are characterized by customer profiles that are similar to those of our best performing existing stores.Potential real estate opportunities are determined by population, economic condition, local competitive dynamics, lease terms, availability of suitable sites and proximity to existing Sport Chalet stores.With our expanded use of our customer data collected both in store and online, we are better prepared to enter new markets with distinct micro-merchandising assortments. Our recent lease negotiations have provided increased flexibility in our efforts to replace underperforming stores, and we intend to close stores that do not meet specific financial criteria as their leases terminate.In establishing the new store performance criteria and specific financial criteria to close stores, we considered our ability to operate them profitably and to manage them effectively. 21 Despite a restrictive credit market, we entered into an expanded credit facility in October 2010 that has increased our availability and reduced interest rates.The increased availability under the credit facility provides us with the financial flexibility to pursue our strategic plan and enhances our vendor relationships to source the best technical, performance and lifestyle merchandise. Although no assurance can be given about the ultimate impact of these initiatives or of the overall economic climate, we believe these initiativeswill position us for better results in the future as the economy improves. Results of Operations Fiscal 2011 Compared to Fiscal 2010 The following table sets forth statement of operations data determined in accordance with accounting principles generally accepted in the United States (“GAAP”), the relative percentages of net sales, and the percentage increase or decrease, for fiscal years 2011 and 2010 (in thousands, except per share amounts).Fiscal 2011 is a 53 week year and thus includes one extra week in the fourth quarter and ends on April 3, 2011. Fiscal year Dollar Change Percentage Change Amount Percent Amount Percent Net sales $ % $ % $ % Gross profit % % % Selling, general and administrative expenses % % % Depreciation and amortization % % ) %) Impairment charge - % % ) * Loss from operations ) %) ) %) %) Interest expense % % ) %) Loss before income taxes ) %) ) %) %) Income tax provision (benefit) 3 % ) %) * Net loss ) %) ) %) %) Class A and Class B Loss per share: Basic and diluted $ ) $ ) $ %) * Percentage change not meaningful Net sales increased $8.8 million, or 2.5%, to $362.5 million for fiscal 2011 from $353.7 million for fiscal 2010.The change in sales is primarily due to the extra week in fiscal 2011 which contributed $5.9 million to sales.Excluding the extra week in fiscal year 2011, net sales increased $2.9 million, or 0.8% due to sales increases in online and Team Sales divisions of 110% and 15%, respectively, partially offset by a comparable store sales decrease of $1.3 million, or 0.4%.Continued weak macroeconomic conditions in our markets caused a slight decline in comparable store sales. Gross profit increased $7.5 million, or 7.9%, primarily as a result of a decrease in rent expense of $3.9 million from successful landlord negotiations and the increase in sales.As a percent of sales, gross profit increased to 28.2% from 26.8%. Selling, general and administrative expenses (“SG&A”) increased $6.8 million, or 7.9%.The increase is primarily due to an increase of $4.7 million in labor to sell higher priced specialty merchandise, which helped increase the dollar value of our average sales transaction by 2.0%, for incentive payments primarily paid to our sales staff, and for the extra week in fiscal 2011, as well as increases in workers compensation expense related to one major claim and credit card fees.As a percent of sales, SG&A increased to 25.6% from 24.3% as the leverage gained from the sales increase was offset by the higher labor expense. 22 Depreciation expense decreased $2.3 million, or 18.1%, as a result of the non-cash impairment charge of $10.9 million recorded in fiscal 2010 and the low level of capital expenditures in fiscal 2010 and fiscal 2011 with no new store openings or remodels. In fiscal 2010, we recorded a tax benefit of $9.1 million due to a refund from a net operating loss carryback.We will not record income tax benefits until it is determined that is it more likely than not that we will generate sufficient taxable income to realize our deferred income tax assets. Net loss decreased by $5.3 million to $3.0 million, or $0.21 per diluted share for fiscal 2011, from a net loss of $8.3 million, or $0.59 per diluted share for fiscal 2010.Excluding the non-cash impairment charges and the effect of income taxes in fiscal years 2011 and 2010, we reduced our net loss by $3.5 million to $3.0 million, or $0.21 per diluted share for fiscal 2011, from a net loss of $6.5 million, or $0.46 per diluted share for fiscal 2010. Fourth Quarter 2011 Compared to Fourth Quarter 2010 The following tables set forth statement of income data and relative percentages of net sales, and the percentage increase or decrease, for the fourth quarter of fiscal years 2011 and 2010 (in thousands, except per share amounts).Fiscal 2011 is a 53 week year and thus includes one extra week in the fourth quarter and ends on April 3, 2011. Fiscal fourth quarter Dollar Change Percentage Change Amount Percent Amount Percent Net sales $ % $ % $ % Gross profit % % % Selling, general and administrative expenses % % % Depreciation and amortization % % ) %) Income from operations % % % Interest expense % % ) %) Income (loss) before income taxes % ) %) * Income tax provision (benefit) 3 % ) %) 24 * Net income (loss) % ) %) * Class A and Class B Earnings (loss) per share: Basic and diluted $ $ ) $ * * Percentage change not meaningful Net sales increased $8.0 million, or 8.8%, to $98.2 million for the fourth quarter of fiscal 2011 from $90.2 million for the fourth quarter of fiscal 2010.The change in sales is primarily due to the extra week in the fourth quarter of fiscal 2011 which contributed $5.9 million to sales.Excluding the extra week in the fourth quarter of fiscal year 2011, net sales increased $2.1 million, or 2.4% due to sales increases in online and Team Sales divisions of 60% and 24%, respectively, and a comparable store sales increase of $1.1 million, or 1.3%.Although we had similar cold, wet weather in our markets during both periods, the comparable store sales increase for the fourth quarter of fiscal 2011 is due to non-winter related hardlines categories. Gross profit increased $3.5 million, or 13.8%, primarily as a result of the increase in sales.As a percent of sales, gross profit increased to 29.0% from 27.7% primarily from a reduction in rent. SG&A increased $3.0 million, or 13.9%.The increase is primarily due to an increase of $2.4 million in labor to sell higher priced specialty merchandise, for incentive payments primarily paid to our sales staff, and for the extra week in the fourth quarter of fiscal 2011, as well as an increase in workers compensation expense related to one major claim.As a percent of sales, SG&A increased to 25.4% from 24.3% as the leverage gained from the sales increase was offset by higher labor expense. 23 Net income increased by $0.6 million to $0.3 million, or $0.02 per diluted share for the fourth quarter of fiscal 2011, compared to a net loss of $0.3 million, or $0.02 per diluted share for the fourth quarter of fiscal 2010. The fourth quarter marked the Company’s first profitable quarter in over three years. Fiscal 2010 Compared to Fiscal 2009 The following table sets forth statement of operations data determined in accordance with accounting principles generally accepted in the United States (“GAAP”), the relative percentages of net sales, and the percentage increase or decrease, for fiscal years 2010 and 2009 (in thousands, except per share amounts). Fiscal year Dollar Change Percentage Change Amount Percent Amount Percent Net sales $ % $ % $ ) %) Gross profit % % % Selling, general and administrative expenses % % ) %) Depreciation and amortization % % ) %) Impairment charge % % % Loss from operations ) %) ) %) %) Interest expense % % % Loss before income taxes ) %) ) %) %) Income tax (benefit) provision ) %) % ) * Net loss ) %) ) %) %) Class A and Class B Loss per share: Basic and diluted $ ) $ ) $ %) * Percentage change not meaningful Net sales decreased $19.0 million, or 5.1%, to $353.7 million for fiscal 2010 from $372.7 million for fiscal 2009.Sales from four new stores, not included in the comparable store sales calculation, resulted in a $5.9 million increase in sales, or 1.6%.Sales from our Team Sales and online divisions resulted in $4.6 million increase in sales.These increases were offset by a comparable store sales decrease of $30.4 million, or 8.3%.The decrease in comparable store sales is the result of worsening macroeconomic conditions earlier in the year partially offset by improved sales in the fourth quarter from favorable winter weather conditions and improved inventory levels as a result of support from vendors, as compared to the fourth quarter last year. Gross profit increased $6.4 million, or 7.3%, primarily as a result of a decrease in rent expense of $3.7 million from successful landlord negotiations and a $11.0 million reduction in markdowns primarily related to improved demand for winter merchandise and improved inventory control, offset by the decrease in sales. As a percent of sales, gross profit increased to 26.8% from 23.7%.The increase is primarily the result of decreased rent and markdowns. Selling, general and administrative expenses (“SG&A”) decreased $21.8 million, or 20.2%, as expenses related to new stores of $2.2 million were offset by successful expense reduction initiatives of $24.0 million.Expense reductions included $9.9 million in labor savings from stores, corporate office overhead and the distribution center.Additional savings include advertising of $5.8 million, professional fees of $3.3 million, repairs and maintenance of $1.0 million and utilities of $1.3 million.As a percent of sales, SG&A decreased to 24.3% from 28.9% as the expense reductions more than offset the leverage lost from the sales decrease. A non-cash impairment charge of $10.9 million and $10.7 million was recorded in fiscal 2010 and in fiscal 2009, related to six and nine stores, respectively, where events or changes in circumstances have resulted in significantly lower than expected sales volume.These stores were not expected to obtain sufficient cash flow over their remaining lease terms to support the carrying value of their leasehold improvements and fixtures. 24 On November 6, 2009, the President of the United States signed into law the Worker, Homeownership, and Business Assistance Act of 2009, which expands the net operating loss (“NOL”) carryback period from two to five years, allowing us to carryback the fiscal 2009 loss. As a result, we recorded a tax benefit of $9.1 million related to the portion of the 2009 NOL that was previously not carried back and reduced the associated valuation allowance. We filed our carryback tax return in November 2009 and received our federal refund in January 2010. Primarily as a result of increased gross profit, decreased SG&A expenses and the income tax refund, partially offset by the reduction in comparable store sales and the impairment charge, we reduced our net loss by $44.0 million to $8.3 million, or $0.59 per diluted share for fiscal 2010, compared to a net loss of $52.2 million or $3.70 per diluted share for fiscal 2009.Excluding the non-cash impairment charges and the effect of income taxes in fiscal 2010 and 2009, we reduced our net loss by $29.2 million to a net loss of $6.5 million, or $0.46 per diluted share, compared to net loss of $35.7 million, or $2.53 per diluted share for the same period last year. Liquidity and Capital Resources In the absence of growth in the number of stores, our primary capital requirements currently are for inventory replenishment and store operations.From fiscal 2007 to fiscal 2010, we increasingly relied on bank borrowings for our capital needs to fund new store openings and losses from operations.Despite a restrictive credit market, we entered into an expanded credit facility in October 2010 that allows us to borrow on more favorable terms and conditions.The credit facility has increased availability and reduced interest rates.For fiscal 2011, we generated positive cash from operating activities and reduced the utilization of our bank loan from $46.9 million (including a letter of credit of $1.6 million) at March 28, 2010 to $42.5 million (including a letter of credit of $1.6 million) at April 3, 2011.We believe that cash from operations will be sufficient to fund currently anticipated requirements for the next 12 months and further reduce our dependence on bank borrowings. Net cash used in or provided by operating activities has generally been the result of net income or loss, adjusted for depreciation and amortization, and changes in inventory along with related accounts payable.The following table shows the more significant items for years ended April 3, 2011 and March 28, 2010: Fiscal year (in thousands) Net loss $ ) $ ) Depreciation and amortization Impairment charge Merchandise inventories ) Accounts payable ) ) Prepaid expenses and other current assets ) Other accrued expense ) ) Other ) ) Net cash provided by (used in) operating activites $ $ ) Total inventory decreased $3.7 million as average inventory per store decreased 3.8% to $1.7 million from $1.8 million at the end of fiscal 2011 and fiscal 2010, respectively.The decrease is due to improved inventory management aided by the stability in sales as compared to the prior three fiscal years.However, the inventory level is higher than planned, and we will continue to focus on reducing the levels over the next 12 months. Historically, accounts payable increases as inventory increases as occurred during fiscal 2011.However, the timing of vendor payments or receipt of merchandise near the end of the period influences this relationship.As a result of insufficient cash available during the fourth quarter of fiscal 2009, we had slowed payments to our vendors resulting in a large decline in accounts payable balance during fiscal 2010 as we became current.We remain current with our vendors. 25 Prepaid expenses and other current assets normally include approximately one month’s rent as most leases require payment at the beginning of each month.As a result of insufficient cash available during the fourth quarter of fiscal 2009, we held all rent payments for one month.We are now current with our rent payments; however, due to the timing of our quarter end in fiscal 2010, payments to our landlords were not yet due and mailed subsequent to our quarter end.The additional week in fiscal 2011 resulted in a return to one month’s rent being reflected in prepaid expenses. Insufficient cash available during the fourth quarter of fiscal 2009 also caused other accrued expenses to increase $6.1 million as compared to fiscal 2008.We became current with all expense vendors in fiscal 2010 and remain current. We will not record income tax benefits until it is determined that is it more likely than not that we will generate sufficient taxable income to realize our deferred income tax assets.Our valuation allowance is equal to all of the net deferred tax assets, $23.1 million. Net cash used in investing activities and fixed assets acquired under capital leases are for capital expenditures as shown below: Fiscal year (in thousands) New stores, relocations and ECommerce $
